Citation Nr: 9919237	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left femur with hip 
impairment.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the left femur with arthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded the case in March 
1997 for further development of the issues on appeal at that 
time of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for tinnitus, 
and entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left femur with knee and hip 
impairment.  

In a September 1998 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, those two issues have been fully granted and are 
no longer on appeal.  The September 1998 rating decision also 
granted service connection for arthritis of the left knee and 
separately evaluated the knee and hip components of the 
service-connected lower extremity disability, effective from 
May 4, 1994.  The veteran has continued his appeal for higher 
ratings.  He has also appealed the September 1998 rating 
decision denying entitlement to service connection for right 
lower extremity disability.  The case was returned to the 
Board in December 1998.


FINDINGS OF FACT

1.  The veteran's claim for service connection for right 
lower extremity disability is not plausible.

2.  The disability involving residuals of a fracture of the 
left femur with hip impairment is manifested by marked left 
hip disability.

3.  The disability involving residuals of a fracture of the 
left femur with left knee impairment is manifested by 
arthritis with limitation of extension to 20 degrees and 
slight instability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right 
lower extremity disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a 30 percent rating for residuals of 
fracture of the left femur with hip impairment have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5255 
(1998).

3.  The components of the residuals of a fracture of the left 
femur with arthritis warrant a 30 percent evaluation based on 
limitation of motion and a separate 10 percent evaluation 
based on instability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran is entitled to service 
connection for right lower extremity disability as secondary 
to residuals of the left femur fracture.  In addition, the 
veteran has indicated that an evaluation in excess of 20 
percent is warranted for residuals of a fracture of the left 
femur with hip impairment because the residuals are getting 
progressively worse.  It is also contended that the service-
connected residuals of a fracture of the left femur with left 
knee disability have increased in severity and warrant 
separate ratings based on arthritis with limitation of motion 
and instability.  

I.  Service Connection for Right Lower Extremity Disability

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In addition, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The record contains no medical evidence suggesting the 
presence of right lower extremity disability in service or 
until years thereafter or suggesting that any current right 
lower extremity disability is etiologically related to 
service.  The contention is that the veteran's current right 
lower extremity disability is secondary to the service-
connected left lower extremity disabilities.  However, there 
is no medical evidence of record suggesting that any current 
right lower extremity disorder was caused or chronically 
worsened by the service-connected left lower extremity 
disabilities.  Accordingly, the claim for service connection 
for right lower extremity disability is not well grounded and 
must be denied.

II.  Increased Ratings 

The Board has found the veteran's claims to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the claims has been obtained.

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disabilities at issue.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities, except as noted below.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (in evaluating a disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

The service medical records reveal that the veteran fractured 
his left femur in a motor vehicle accident during service.  
Surgery was performed with the insertion of an intramedullary 
rod.  The report of the separation examination in May 1964 
notes a slightly comminuted fracture of the left femur with 
full recovery and normal ambulation.

At a VA orthopedic examination in June 1994, the veteran 
complained of pain in his left leg.  It was noted that the 
intramedullary rod had been removed eight years after 
surgical insertion.  Physical examination revealed that he 
walked without a limp.  There was an 11 inch longitudinal 
linear incision scar on the lateral aspect of the left thigh 
which was well healed.  There was varus deformity at the left 
knee.  The veteran had some difficulty squatting.  In the 
supine position, straight leg raising was performed to 90 
degrees bilaterally.  Left hip flexion was to 100 degrees.  
Left knee flexion was to 110 degrees.  External rotation of 
the left hip was 70 degrees.  Circumference of the right mid-
thigh measured 23 1/2 inches.  Circumference of the left mid-
thigh measured 22 inches.  X-rays showed a well-healed 
transverse fracture of the mid shaft of the left femur.  The 
intramedullary rod track was visible.  There was 
calcification (hyperostosis) present proximal to the greater 
trochanter on the left side.  The diagnosis was fracture, 
transverse, mid shaft of left femur, healed with some 
limitation of motion of the left knee and hip.

At a personal hearing before a hearing officer at the RO, the 
veteran reported that he was taking medication for the pain 
from his left leg and that he was participating in physical 
therapy.  He testified that the left hip was painful when he 
walked.  The veteran stated that he had been told that he had 
arthritis in his hip.  The veteran reported that a rod had 
been inserted into his left leg from the knee to the hip, and 
that the rod was removed about seven years later.

VA outpatient treatment records mostly concern treatment of 
disabilities unrelated to the residuals of fracture of the 
left femur.  However, a medical record dated September 14, 
1993, notes that the veteran still had mild achy pain in 
multiple joints, including the knees and hips.  The 
assessment was degenerative joint disease (DJD).  His 
prescription for Motrin 800 mg, for DJD, was refilled.

At a VA orthopedic examination in May 1997 the veteran 
complained of cramps in his legs at night and of left knee 
pain, weakness and giving way.  Physical examination 
disclosed that he walked with a limp on the left and had no 
internal rotation of the left hip.  External rotation of the 
left hip was 30 degrees.  The motion was without pain.  It 
was noted that the left hip had pain at 60 degrees of 
abduction.  Adduction of the left hip was to 15 degrees.  The 
left thigh circumference was 20 3/4 inches and the right 
thigh circumference was 20 7/8 inches.  The calf measurements 
were 16 7/8 on the right and 15 7/8 on the left.  The left 
knee examination revealed mild varus deformity with 
considerable medial condylar spurs and thickening of the 
synovium.  There was mild laxity of the medial collateral 
ligament.  Cruciate ligaments were intact.  The left knee had 
full range of motion without pain.  There was mild crepitus 
on notion of the left knee.  There was no pain on motion 
against resistance of the knees and the only painful motion 
was on abduction of the left hip.  

X-ray studies revealed mild hypertrophic degenerative 
osteoarthritic change with mild marginal spurring involving 
the left hip.  There was an old healed fracture deformity at 
the junction of the middle and distal third of the shaft of 
the left femur, with residual change from previous surgical 
device which had been removed.  Moderate hypertrophic 
degenerative osteoarthritis of the left patellofemoral joint 
and left femoral tibial joint was also noted.

The final diagnoses on the VA orthopedic examination were:  
1) status following fracture, left femur, with 
osteoarthritis, left hip, and contracture; 2) moderate 
osteoarthritis, left knee; and 3) atrophy, moderate, left 
calf and contracture of the left toes, all secondary to the 
fracture of the femur.

At a VA orthopedic examination in May 1998, the veteran 
reported that his ability to ambulate was becoming markedly 
limited with increasing pain over the past year.  He stated 
that he had great difficulty being on his feet all day, which 
was what his job required.  The veteran reported constant 
ache in the left hip and knee with walking.  

Examination revealed that the veteran walked with a limp on 
the left lower extremity and walked very slowly.  He could 
stand on his heels and toes without pain.  Examination of the 
left hip revealed flexion to 90 degrees.  There was no 
extension or internal rotation of the left hip.  There was no 
weakness noted on motion of the hip and no evidence of excess 
fatigability or incoordination of the hip.  External rotation 
of the left hip was 30 degrees.  The left hip had pain at 60 
degrees of abduction.  Adduction of the left hip was 15 
degrees without pain.  The thighs measured 21 inches on the 
right and 19 3/4 inches on the left.  Calf measurements were 
17 1/4 inches on the right and 16 inches on the left.  The 
examiner noted that there was significant left calf and thigh 
atrophy.  

Examination of the left knee revealed motion from 15 to 120 
degrees with pain at the 120 degrees of flexion.  There was 
considerable crepitus on motion of the left knee.  There were 
moderate synovial thickening and effusion in the left knee.  
The left knee had a 10 degree medial varus deformity which, 
when added to the normal valgus of the tibia, resulted in at 
least a 15 to 20 degree collapse of the medial side of the 
joint of the left knee.  There was mild medial laxity of the 
ligaments of the left knee.  The left knee had intact 
cruciate ligaments with negative drawer and Lachman signs.  
The remaining lateral collateral ligament on the left knee 
was intact.  Cartilage signs were negative.  

The diagnoses were: 1) contracture, left hip with mild 
osteoarthritis and heterotopic bone formation around left hip 
resulting in a contracture; 2) healed fracture, left femur; 
3) severe medial arthritis of left knee with atrophy, limited 
motion, and deformity, causing him pain with every step he 
takes when ambulatory (excellent candidate for a total knee 
replacement); and 4) contracture, left toes with calf 
atrophy.  

The examiner commented that all of the diagnoses were 
directly related to the fracture of the femur.  The examiner 
further noted that the left hip had a contracture with no 
weakened movement against varying resistance.  The left knee 
had obvious contracture and weakened movement against varying 
resistance with atrophy of the thigh muscles that control the 
knee.  There was no loss of coordination on examination of 
the left knee or hip.  Weakened movement was noted.  The 
examiner noted that excess fatigability with use and lack of 
endurance were a foregone conclusion because of the atrophy 
of the thigh and calf of the left lower extremity.  The 
veteran did not have any flare ups because his pain was 
constant with any step which markedly limited his activity 
and limited attempts to further delineate his pain or 
fatigability.  The examiner noted that the veteran's current 
left lower extremity pathology was directly related to his 
fracture of the femur and the trauma to the left lower 
extremity.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A. Residuals of Fracture of Left Femur with Hip Impairment

Limitation of extension of the thigh warrants a 10 percent 
evaluation if extension is limited to five degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (1998).

Limitation of flexion of the thigh warrants a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, a 30 percent 
evaluation if flexion is limited to 20 degrees, and a 40 
percent evaluation if flexion is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).

Impairment of the thigh warrants a 10 percent evaluation if 
the affected leg cannot toe-out more than 15 degrees due to 
limitation of rotation of the affected leg, or if the legs 
cannot be crossed due to limitation of adduction.  Impairment 
of the thigh warrants a 20 percent evaluation where there is 
limitation of abduction and motion is lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (1998).

Impairment of the femur warrants a 10 percent evaluation if 
there is malunion of the femur with slight knee or hip 
disability, a 20 percent evaluation if there is malunion of 
the femur with moderate knee or hip disability, and a 30 
percent evaluation if there is malunion of the femur with 
marked knee or hip disability.  Fracture of the surgical neck 
of the femur with false joint warrants a 60 percent 
evaluation.  A 60 percent evaluation or higher is warranted 
for fracture of the shaft or anatomical neck of the femur 
with nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The June 1998 VA orthopedic examination revealed that the 
veteran's ambulation was becoming markedly limited with 
increasing pain over the past year.  Walking caused constant 
ache in the left hip.  The veteran walked with a limp 
favoring the left lower extremity and also walked very 
slowly.  Limitation of motion of the left hip and left hip 
pain are shown by the evidence.  Therefore, the Board is 
satisfied that the veteran has marked left hip disability, 
which warrants a 30 percent evaluation under Diagnostic Code 
5255.

The left femur fracture is well healed.  Neither false joint 
nor nonunion has been found.  The disability clearly does not 
more nearly approximate the criteria for a 60 percent 
evaluation than those for a 30 percent evaluation under 
Diagnostic Code 5255.

The Board has also considered whether a higher evaluation is 
warranted on the basis of limitation of motion.  In order to 
warrant an evaluation in excess of 30 percent for limitation 
of motion, limitation of flexion of the left hip must more 
nearly approximate limitation to 10 degrees than to 20 
degrees.  On no occasion has the veteran even been found to 
have limitation of left hip flexion to 45 degrees.  
Therefore, the veteran's documented range of left hip motion 
does not justify an evaluation in excess of 30 percent.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § § 4.40, 4.45, concerning functional 
impairment due to pain, weakness, excess fatigability and 
incoordination, and functional impairment on repeated use and 
during flare-ups are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The veteran does have pain of the left hip on abduction at 60 
degrees, and the Board does not doubt that the pain increases 
with use.  However, the record shows that the veteran does 
not have weakness, excess fatigability or incoordination of 
the left hip, and his left hip disability is not subject to 
flare-ups.  His recorded range of left hip flexion of greater 
than 45 degrees does not even meet the requirements for a 10 
percent rating under Diagnostic Code 5252.  Therefore, when 
all pertinent disability factors are considered, the Board 
must conclude that the limitation of motion of the veteran's 
left hip does not more nearly approximate the criteria for a 
40 percent evaluation than those for a 30 percent evaluation.

B.  Increased Rating for Residuals of Fracture of Left Femur 
with Left Knee Impairment

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X-ray findings is rated as arthritis, 
degenerative.  Degenerative arthritis is evaluated pursuant 
to Diagnostic Code 5003 which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The May 1997 VA examination report indicates that the veteran 
had full range of motion of the left knee without pain.  
However, the May 1998 VA examination revealed left knee range 
of motion from 15 to 120 degrees with pain at 120 degrees of 
flexion.  Limitation of extension to 15 degrees warrants a 20 
percent evaluation under Diagnostic Code 5261.  

As noted above, the factors set forth in 38 C.F.R. § § 4.40, 
4.45 are also for consideration in determining the degree of 
limitation of motion.  The veteran has atrophy of the left 
thigh and calf muscles.  Movement of the left knee is 
weakened, and the veteran experiences excess fatigability on 
use of the left knee.  Therefore, when all pertinent 
disability factors are considered, the Board concludes that 
the limitation of extension most nearly approximates 
limitation to 20 degrees.  This degree of limitation of 
extension does not warrant an evaluation in excess of the 
currently assigned evaluation of 30 percent.  The Board also 
notes that 30 percent is the maximum evaluation authorized 
for limitation of flexion so a higher evaluation is not 
warranted under Diagnostic Code 5260.

The Board further notes that the VA General Counsel has 
issued a precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The record discloses that the veteran was found to have 
laxity at the May 1997 and May 1998 VA examinations.  The 
laxity was described as mild and is limited to the medial 
collateral ligament.  Therefore, the Board concludes that the 
laxity more nearly approximates slight than moderate.  
Accordingly, a separate 10 percent evaluation is warranted 
for instability.  

ORDER

Entitlement to service connection for right lower extremity 
disability is denied.

A 30 percent evaluation for residuals of a fracture of the 
left femur, with left hip impairment is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

The Board having determined that the components of the 
residuals of a fracture of the left femur with arthritis of 
the left knee warrant a 30 percent evaluation for arthritis 
with limitation of motion and a separate 10 percent 
evaluation for instability, the appeal is granted to this 
extent, subject to the law and regulations governing the 
payment of monetary benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

